Citation Nr: 1422644	
Decision Date: 05/19/14    Archive Date: 05/29/14

DOCKET NO.  10-26 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to a one-time payment from the Filipino Veterans Equity Compensation (FVEC) Fund.




ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel



INTRODUCTION

The appellant had no verified recognized service.

He appealed to the Board of Veterans' Appeals (Board/BVA) from a January 2010 Decision of a Department of Veterans Affairs (VA) Regional Office (RO).

He initially was scheduled to testify at a hearing at the RO in June 2012 before a Veterans Law Judge of the Board (Travel Board hearing).  He failed to appear for the hearing, however, so was marked a "no show".  But in November 2012, having found good-cause justification for his absence, the Board remanded this claim to the RO to reschedule his Travel Board hearing.  It was rescheduled for January 2014.  However, in December 2013, so in the interim, he submitted a letter withdrawing his request for a Board hearing.  See 38 C.F.R. § 20.704(e) (2013).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The service department has certified the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces during World War II.


CONCLUSION OF LAW

The appellant does not have the requisite service entitling him to payment from the FVEC Fund.  38 U.S.C.A. §§ 101, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.203 (2013); Pub. L. No. 111-5, § 1002, 123 Stat. 115, 200-202 (2009).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA outlines procedural assistance VA must provide claimants in certain cases.  If the VCAA is applicable, the Board must ensure the required notice and assistance provisions of the law have been properly applied.  There are some claims, however, to which the VCAA does not apply.  Livesay v. Principi, 15 Vet. App. 165, 178 (2001).  For example, it has been held not to apply to claims that turn on statutory interpretation.  Smith v. Gober, 14 Vet. App. 227, 231-232 (2000).  And this is indeed the situation here, as resolution of this claim also turns entirely on statutory interpretation.  See Smith, 14 Vet. App. at 231-232.  Thus, because the law as mandated by statute, and not the evidence, is dispositive of this appeal, the VCAA is inapplicable.  Mason v. Principi, 16 Vet. App. 129 (2002); see also Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994) (where application of the law to the facts is dispositive, the appeal must be terminated because there is no entitlement under the law to the benefit sought).

Whether One-Time Payment from the FVEC Fund is Warranted

The Philippine Islands became a United States possession in 1898 when they were ceded from Spain following the Spanish-American War.  During World War II, various military units, including the regular Philippine Scouts, the new Philippine Scouts, the Guerrilla Services, and more than 100,000 members of the Philippine Commonwealth Army were incorporated into the United States Armed Forces of the Far East by an Order of President Franklin D. Roosevelt.  Military Order of July 26, 1941, 6 Fed. Reg. 3825 (Aug. 1, 1941).  Current law, however, provides that many of those who served on the Philippine Islands during World War II did not have qualifying active service for the purpose of receiving VA benefits.  38 U.S.C.A. § 107 (West 2002).


The particular benefit claimed originated on February 17, 2009, with the passage of the American Recovery and Reinvestment Act to promote job preservation and creation, infrastructure and investment, energy efficiency and science, assistance to the unemployed, and State and local fiscal stabilization.  Pub. L. No. 111-5, 123 Stat. 115 (2009).  That legislation established the FVEC Fund, which is charged with providing one-time payments to eligible persons.  Pub. L. No. 111-5, § 1002, 123 Stat. 115 (2009).

An eligible person is defined as any person who served before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order dated July 26, 1941.  That includes any person who served in military units such as the organized guerrilla forces, under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States; and any person who served in the Philippine Scouts under section 14 of the Armed Forces Voluntary Recruitment Act of 1945 (59 Stat. 538).  Additionally, the person must have been discharged or released from that service under conditions other than dishonorable.  Pub. L. No. 111-5, § 1002(d), 123 Stat. 115, 200-202 (2009).

The Act further directs VA to administer the provisions of this section in a manner consistent with applicable provisions of Title 38 of the United States Code, and other provisions of law, and shall apply the definitions in 38 U.S.C.A. § 101 in the administration of the provisions, except to the extent otherwise provided.  Pub. L. No. 111-5, 123 Stat. 115 (2009).

Specifically, VA is authorized by statute to prescribe regulations with respect to the nature and extent of proof and evidence and the method of taking and furnishing them in order to establish the right to benefits' under the laws administered by VA.  38 U.S.C.A. § 501(a)(1) (West 2002).  Pursuant to that authority, regulatory guidelines have been developed governing the evidentiary requirements for establishing the requisite service for VA benefits purposes.

The guidelines provide that, for the purpose of establishing entitlement to benefits, VA may accept evidence of service submitted by a claimant, such as a Service Separation Form, Certificate of Release or Discharge from Active Duty, or original Certificate of Discharge, without verification from the appropriate service department if the evidence meets the following conditions:  (1) the evidence is a document issued by the service department, (2) the document contains needed information as to length, time, and character of service; and (3) in the opinion of VA the document is genuine and the information contained in it is accurate.  38 C.F.R. § 3.203(a) (2013).

With respect to documents submitted to establish a creditable period of wartime service for pension entitlement, a document may be accepted without verification if the document shows, in addition to meeting the above requirements, (1) service of four months or more, or (2) discharge for disability incurred in the line of duty, or (3) 90 days creditable service based on records from the service department such as hospitalization for 90 days for a line of duty disability.  38 C.F.R. § 3.203(b) (2013).

When the claimant does not submit evidence of service or the evidence submitted does not meet the requirements, VA shall request verification of service from the service department.  38 C.F.R. § 3.203(c) (2012).

Findings by the service department verifying a person's service are binding on VA for the purpose of establishing service in the United States Armed Forces.  Duro v. Derwinski, 2 Vet. App. 530 (1992); Dacoron v. Brown, 4 Vet. App. 115 (1993); Venturella v. Gober, 10 Vet. App. 340 (1997).  Moreover, where the United States service department does not certify the claimant's alleged service, VA cannot consider his claim for Veterans' benefits based on that service.  Soria v. Brown, 118 Fed. 3rd 747 (Fed. Cir. 1997).

In support of his claim, the appellant submitted identification cards, records from the Armed Forces of the Philippines Office of the Adjutant General and the Philippine Veterans Affairs Office, special orders detailing his service duties, and affidavits from staff sergeants attesting to his service under their command.  In particular, he submitted a November 1965 Affidavit for Philippine Army Personnel, which stated that he had served as a civilian guerrilla between September 1943 and December 1945.  A May 1946 Discharge from the Armed Forces of the Philippines Office of the Adjutant General shows the appellant served with HQ, 6th Infantry Division.  In addition, a June 1988 certification from the Philippine Veterans Affairs Office that he was a Veteran of World War II/Philippine Revolution. 

In response to the evidence he had submitted concerning his service, the RO contacted the service department and requested verification of his service.  In these requests, the RO included the information he had provided in support of his claim.  However, responses from the National Personnel Records Center (NPRC) dated in December 2009, June 2010 and September 2010 indicated he did not have any qualifying service as a member of the Philippine Commonwealth Army, including in the recognized guerrillas, in the service of the Armed Forces of the United States.  Consequently, the RO determined he did not have the requisite service to establish his eligibility for payment from the FVEC Fund and resultantly denied his claim.

The NPRC, which is a military records repository, has duly considered the appellant's application for VA benefits, as well as the supporting evidence, and has certified that he had no qualifying active service as a member of the Philippine Commonwealth Army, including in the recognized guerrillas.  The Board is bound by that certification.  See Capellan v. Peake, 539 F.3d 1373 (Fed. Cir. 2008) (if the United States service department does not verify the applicant's claimed service, the applicant's only recourse lies with the service department, not with VA).

The Board thus concludes the appellant does not meet the requisite legal requirements for obtaining a one-time payment from the FVEC Fund.  Thus, his claim for benefits must be denied.


In reaching this conclusion, the Board wishes to emphasize that it remains sympathetic to him and does not question the sincerity of his belief that he is indeed entitled to VA benefits, specifically in the form of payment from this FVEC Fund.  Nevertheless, the Board does not have authority to grant his claim on an equitable basis and instead is constrained to follow the specific provisions of law.  38 U.S.C.A. § 7104 (West 2002 & 2013); Harvey v. Brown, 6 Vet. App. 416 (1994).


ORDER

The claim of entitlement to a one-time payment from the FVEC Fund is denied.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


